Citation Nr: 1529040	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  06-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for renal cell carcinoma.

2. Entitlement to service connection for lung nodules.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams. Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 until March 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO). In May 2009, the Board remanded the claims for further development. A review of the claims folder reflects that in regard for the claim for entitlement to service connection for renal cell carcinoma such development was achieved.

The issue of entitlement to service connection for lung nodules is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not a radiation-exposed veteran under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3). 

2. The most probative evidence of record does not reflect that the Veteran's renal cell carcinoma was caused by or incurred during active duty service.
 

CONCLUSION OF LAW

1. The Veteran's renal cell carcinoma was not incurred in active duty service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The claims folder reflects that the Veteran was not provided with notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claims, prior to them initially being adjudicated by the RO. While the Veteran did not receive notice prior to the initial adjudications of the claim in October 2004, the Veteran has not been prejudiced by such timing error as the claim was later readjudicated in a June 2006 Statement of the Case (SOC) and January 2015 Supplemental Statement of the Case (SSOC). In the SOC and SSOC, VA described its reasons and bases for denying the claims. Consequently, the Board finds that the duty to notify and assist has been met.
	
VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

VA examinations were obtained in April 2014 and January 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that in regard to the claim to service connection for renal cell carcinoma, the Veteran has been afforded adequate VA examinations/opinions. The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms. The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Renal cell carcinoma

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed and treated for renal cell carcinoma. (See July 2003 private medical records). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran alleges that while in service he was exposed to ionized radiation and hazardous chemicals such as hydrazine, and asbestos. (See May 2004 statement in support of claim).

The claims folder does not support the Veteran's contention that he was exposed to asbestos during his active military service.

In regard to ionized radiation exposure, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran. A "radiation-exposed veteran" is one who participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(i), (ii) (2014). The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test. 38 C.F.R. § 3.309(d)(3)(iv)(A). For tests conducted by the United States, the term operational period for Operation CROSSROADS means the period of July 1, 1946 to August 31, 1946. 38 C.F.R. § 3.309(d)(3)(v)(B). In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

In a September 2004 correspondence from the United States Dosimetry Branch explained that there exist no records of exposure to ionizing radiation for the Veteran. Additionally, the Veterans' Radiation Exposure Investigation Program (VREIP) at the Army Institute of Public Health explained that the Veteran's service as an electronic technician on the U.S. Army Ordinance Engineer-User Type Missile Team would not normally involve working with radiation. (See June 2014 dose assessment). Furthermore, the VREIP explained that the Veteran's assignment to White Sands Proving Ground in 1955 until 1957 would not have exposed him to significant ionizing radiation due to the Trinity nuclear test, which occurred approximately 10 years prior to his arrival. Lastly, the VREIP explained that it is unlikely that the Veteran received a radiation dose exceeding the annual exposure limit for the general population.

The Board finds that the Veteran does not meet the criteria previously mentioned to establish that he is a radiation-exposed veteran. Accordingly, presumptive service connection for ionizing radiation exposure is not warranted.

While the Veteran has a current disability, the claims folder does not reflect, nor does he contend that his disability began in service. Rather, the claims folder reflects that the Veteran was initially treated for renal cell carcinoma approximately 44 years after military service. As the evidence fails to indicate that the Veteran was exposed to ionizing radiation or hydrazine, the Board finds that the element requiring medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease have not been met.

The Board acknowledges the private opinions within the claims folder, for which provides positive opinions as to the Veteran's current disability and its causal relation with his service. However, the Board finds the opinions of no probative value. In a May 2004 private medical opinion, the physician opined that the Veteran's renal carcinoma and lung nodules is more likely than not due to his hydrazine exposure as a missile technician at White Sands. The physician explained that bibliographic sources reflect that hydrazine is a carcinogen in every animal system tested. However, the physician failed to provide any medical evidence, and does not contend that such evidence exists, that hydrazine causes cancer within humans. Rather, the medical abstract provided by the Veteran reflects that the medical evidence is inadequate as to the carcinogenic effects of hydrazine in humans. Furthermore, the examiner's opinion is based on medical records provided by the Veteran and the Veteran's self-reported history. Additionally, as explained earlier, the claims folder does not reflect that the Veteran was exposed to hydrazine. The mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence of causality. See LeShore v. Brown, 8 Vet. App. 406 (1996). In addition, medical opinions premised upon an unsubstantiated account of a claimant are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described). 

Additionally, the claims folder consists of an April 2014 private opinion. The physician conceded that the etiology of the Veteran's malignancy is unknown. The examiner opined however, that the Veteran was exposed to hydrazine, a known carcinogen, and the exposure may have contributed significantly to the development of his malignancy. The examiner's opinion that the Veteran's disability "may" have been caused by service exposure to hydrazine lacks probative value. Such an opinion is too speculative in nature to be probative. See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship). Thus, the Board finds the April 2014 private opinion to be of no probative value.

In an April 2014 VA addendum, the examiner opined that the Veteran's renal cell carcinoma is less likely as not incurred in or caused by an in-service injury, event or illness. The examiner explained that after reviewing the claims folder, hydrazine abstract, and the May 2004 private medical opinion, the examiner could not find clear medical evidence that hydrazine exposure causes renal cell carcinoma.

In a January 2015 VA medical opinion, the examiner explained that the Veteran's renal cell carcinoma is less likely than not due to his exposure to radiation. The examiner explained that the claims folder indicates that the Veteran's radiation exposure did not exceed the annual exposure limit for the general population.
Based on the above, the Board finds that service connection for renal cell carcinoma, is not warranted.

Lastly, the Board notes that the Veteran has a Master's degree in biomedical engineering. However, the Board finds the Veteran is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of renal cell carcinoma for VA purposes. 

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for renal cell carcinoma is denied.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has lung nodules related to service. Medical records reflect that the Veteran has tiny pulmonary nodules. (See August 2003 private medical record). The claims file does not contain a medical opinion in regard to whether the Veteran's lung nodules are casually related to service.

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his lung nodule claim. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below. 

The claims folder reflects that the Veteran has lung nodules. Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during his active military service. 

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's lung nodules, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination or medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for lung nodules.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination in regard to entitlement to service connection for lung nodules. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's lung nodules is related to, or aggravated by, his military service. Any opinion should include a complete rationale. The examiner should consider the entire claims.

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


